The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Status
Claims 12-29 are pending.  Claims 12-29 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 21 November 2022 and 24 June 2022 consisting of 2 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a CON of 16/278,645 (filed 02/18/2019; ABN) which is a CON of 14/509,924 (filed 10/08/2014; issued as USPAT-10208319) which is a CIP of PCT/US2014/046034 (filed 07/09/2014) which claims benefit of 61/844,333 (filed 07/09/2013) and claims benefit of 61/869,369 (filed 08/23/2013).  The instant application has been granted the benefit date, 9 July 2013, from the application 61/844,333.  
RESPONSE TO ARGUMENTS
35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Takeuchi
Claims 12-15, 17, 20-24, 26 and 29 remain rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969) for the reasons of record and the comments below.
The applicant's arguments have been fully considered but are unpersuasive.
The applicant argues in Remarks (filed 28 November 2022, page 6) that Takeuchi does not suggest using Cas protein and one to two ribonucleic acids for cleaving a target SCD-associated polynucleotide.  
The claims recite “wherein the Cas protein is Streptococcus pyogenes Cas9 protein or a functional portion thereof selected from the group consisting of a DNA binding domain, at least one RNA binding domain, a helicase domain, and an endonuclease domain.”  Takeuchi et al. teach their method can be practiced with Streptococcus pyogenes Cas9 protein from Mali et al. Science. 2013 February 15; 339(6121): 823-826 (Fig.26 and parag. 0062 and parag.0022). 
The claims recite wherein the Cas protein is complexed with two ribonucleic acids.  Takeuchi et al. teach the CRISPR/Cas9 system requires one or more RNA guide strands in order to modify the defective hemoglobin gene in a cell (parag.0022). Takeuchi et al.  in paragraph [0177] and Table 8 demonstrates embodiments where two guide RNAs are used.
Therefore, contrary to the applicant’s assertion, Takeuchi suggests the use of Cas protein and two nucleic acids and the examiner finds the applicant’s argument unpersuasive.
The applicant further alleges that Takeuchi does not teach using a repair template to correct the mutation responsible for SCD.  Contrary to the applicant’s assertions, Takeuchi et al. teach their genome editing methods use “normal or wild-type polynucleotide sequence (correction template) to permit the editing and/or repair of one or more genetic sequence, such as β-like globin gene(s)” (parag. 0028).  Therefore, there is a suggestion in Takeuchi of using a repair template and the examiner finds the applicant’s argument unpersuasive.
The applicant alleges that there is no suggestion in Takeuchi for targeting HBB locus for repair.  The examiner acknowledges that Takeuchi did not provide a working example of repairing HBB mutations using Cas/gRNA/repair template.  However, the examiner concluded that a person of ordinary skill guided by Takeuchi et al. to correct mutations causing sickle cell disease in the hemoglobin beta gene locus on chromosome 11 using a CRISPR endonuclease would understand that the position of the target sequence would be a location where the HBB locus is found, encompassing  nucleotides located between position 5246806 and position 5248263 of human chromosome 11.  The examiner based this conclusion on the entirety of Takeuchi who clearly envisioned multiple embodiments to correct one or more β-globin gene mutations.  Furthermore, a prima facie case of obviousness based upon Takeuchi along with knowledge of a person of ordinary skill in the art (website, www.https://www.genecards.org/cgi-bin/carddisp.pl?gene=HBB) indicates that the HBB locus is on chromosome 11 at the positions recited in the current claims.  Therefore, the examiner finds the applicant’s arguments unpersuasive.

Therefore, the examiner hereby maintains the rejection of 12-15, 17, 20-24, 26 and 29 under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969).
The examiner reiterates the pending rejection:
Claims 12-15, 17, 20-24, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969).
The current application contains 2 independent claims that have overlapping scope.  Furthermore, the dependent claims contain limitations that are repeated throughout the two claim sets. Claims 12 and 21 encompass ex vivo methods of altering target sickle cell disease polynucleotide sequences. For instance, the Cas9, target motif, cell types, nucleic acid modifications are not inventive and would be obvious to any skilled artisan performing genetic modification using CRISPR/Cas technology at the time of filing of the current claims.  Various limitations in the three claim sets require that the target motif is the located between position 5246806 and position 5248263 of human chromosome 11,  Claim 21 specifically recites that the target gene sequence is HBB.  However, these limitations seems implicit in claims dependent from claim 12.  Hence, the examiner will not break out every permutation encompassed by these duplicative claims.  All claim limitations will be examined together.
Takeuchi et al. teach “methods for the treatment of…sickle cell disease…[comprising] CRISPR endonuclease…to modify an adult human β-globin locus…to correct one or more β-globin gene mutations” (abstract).  Takeuchi et al. teach “the present disclosure provides compositions and methods comprising ex-vivo expanded modified hematopoietic stem cells (HSCs), which allow for efficient engraftment of corrected cells” (para. 0033).  The background section of Takeuchi teach”[t]he five genes of the b-globin locus reside in a cluster on chromosome 11” (parag. 0007).
The website, www.https://www.genecards.org/cgi-bin/carddisp.pl?gene=HBB, indicates that the HBB locus is on chromosome 11 at the following position:

    PNG
    media_image1.png
    166
    816
    media_image1.png
    Greyscale

Therefore, limitation of “the target SCD-associated polynucleotide sequence comprising nucleotides located between position 5246806 and position 5248263 of human chromosome 11” is merely a statement of the location of the HBB gene locus.   This information was known to skilled artisans prior to the filing of the instant application.  Accordingly, the examiner concludes that a person of ordinary skill guided by Takeuchi et al. to correct mutations causing sickle cell disease in the hemoglobin beta gene locus on chromosome 11 using a CRISPR endonuclease would understand that the position of the target sequence would be a location where the HBB locus is found, encompassing  nucleotides located between position 5246806 and position 5248263 of human chromosome 11.
Takeuchi et al. describe Cas9-mediated genome editing is employed to correct HBB and where the guide RNAs can be used singly or in combination to achieve the targeted modification.  Therefore, the examiner concludes that “guide RNAs [used] in combination” would be an alternative phrasing for the claim limitations directed to a method that comprises two ribonucleic acids.  Furthermore, Table 8 discloses embodiments of guide RNAs where two gRNAs are disclosed.
The claims recite “wherein the Cas protein is Streptococcus pyogenes Cas9 protein or a functional portion thereof selected from the group consisting of a DNA binding domain, at least one RNA binding domain, a helicase domain, and an endonuclease domain.”  Takeuchi et al. teach their method can be practiced with Streptococcus pyogenes Cas9 protein from Mali et al. Science. 2013 February 15; 339(6121): 823-826 (Fig.26 and parag. 0062 and parag.0022). 
The claims recite wherein the Cas protein is complexed with two ribonucleic acids.  Takeuchi et al. teach the CRISPR/Cas9 system requires one or more RNA guide strands in order to modify the defective hemoglobin gene in a cell (parag.0022). Takeuchi et al.  in paragraph [0177] and Table 8 demonstrates embodiments where two guide RNAs are used.
As described above, in the abstract, the CRISPR system is capable of correction of the target polynucleotide sequence from an undesired sequence to a desired sequence.
The claims recite wherein the cell is...a stem cell, …hematopoietic stem cell.  Takeuchi, et al. teach their method can be used to modify hemoglobinopathies in HSCs, ES cells of patients (parag.0030).
The claims recite wherein the target polynucleotide sequence is HBB.  Takeuchi et al. teach their method can be used to target the β-globin gene mutations (parag.0072).
The claims recite to the wherein at least one of the ribonucleic acids hybridize to a target motif that contains at least one mismatch when compared with all other genomic nucleotide sequences in the cells.  Takeuchi et al. teach use of the type II CRISPR (e.g., Cas9) and two RNA guide strands.  One of skill in the art, such as Mali et al. Science. 2013 February 15; 339(6121): 823-826 [providing as cite No. C5 in IDS filed 2/23/2015] would understand that “Existing studies of type II CRISPR specificity (4) suggest that target sites must perfectly match the PAM sequence NGG and the 8- to 12-base “seed sequence” at the 3′ end of the gRNA. The importance of the remaining 8 to 12 bases is less well understood and may depend on the binding strength of the matching gRNAs or on the inherent tolerance of Cas9 itself. Indeed, Cas9 will tolerate single mismatches at the 5′ end in bacteria and in vitro, which suggests that the 5′ G is not required” (Mali, page 3, 3rd paragraph).  Therefore, it is understood that CRISPR systems utilize RNA which have at least one mismatch to modify the targeted site of genome in a cell.
The claims recite wherein the cell was selected for Cas protein expression.  As the cells of Takeuchi et al. can express Cas protein.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to practice a method of using CRISPR/Cas to correct the genome of a patient having sickle cell disease, using from one to two gRNAs, “wherein the efficiency of alteration is from about 50% to about 80%.”   
	Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (CRISPR/Cas systems for modifying polynucleotides associated with disease; ex-vivo methods of treating sickle cell disease using CRISPR/Cas; guidance to optimize gRNA target sequences) are taught by Takeuchi and further they are taught in various combinations and are shown to be used for modifying genomic DNA.  It would be therefore predictably obvious to use a combination of these elements in a method for treating sickle cell disease using CRISPR/Cas system.  
The skilled artisan would have had a reasonable expectation of success in practicing an ex-vivo method of using CRISPR/Cas to correct the genome of hematopoietic stem cell having a mutation responsible for sickle cell disease and administering that cell to a patient having sickle cell disease based upon the teachings of Takeuchi et al. because the genetic basis of sickle cell disease is well known and therefore designing gRNA would be straightforward and the CRISPR/Cas systems had been utilized to modify genomic DNA prior to the filing of the instant application..
Therefore, the method as taught by Takeuchi et al would have been prima facie obvious over the method of the instant application.


Takeuchi & Mali
The applicant remarks that the secondary reference fails to remedy the deficiencies of the rejection over the independent claim.  Therefore, the examiner concludes the applicant has offered no separate argument for the combination of references.  Accordingly, the examiner directs the applicant’s attention to the discussion above.  Therefore, the examiner finds the applicant’s arguments unpersuasive.  The examiner reiterates the pending rejection:
Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969) as applied to claims 1, 12 and 21 above, and further in view of Mali et al. (Science. 2013 February 15; 339(6121): 823-826) 
The claims recite wherein the target motif is G(N)19NGG or (N)20NGG.  
As described in the 35 USC 102 rejection above, Takeuchi et al. suggest the limitations of claims 12, and 21.
However, Takeuchi et al. did not explicitly indicate that the target motif is G(N)19NGG or (N)20NGG.  
One of skill in the art, such as Mali et al. Science. 2013 February 15; 339(6121): 823-826 [providing as cite No. C5 in IDS filed 2/23/2015] would understand that “Existing studies of type II CRISPR specificity (4) suggest that target sites must perfectly match the PAM sequence NGG and the 8- to 12-base “seed sequence” at the 3′ end of the gRNA. The importance of the remaining 8 to 12 bases is less well understood and may depend on the binding strength of the matching gRNAs or on the inherent tolerance of Cas9 itself. Indeed, Cas9 will tolerate single mismatches at the 5′ end in bacteria and in vitro, which suggests that the 5′ G is not required” (Mali, page 3, 3rd paragraph.).  Furthermore, Mali et al in Fig. 1A shows a target strand  with a sequence, G(N)19NGG.   
Still further, Mali et al. teach, “[a]ny genomic sequence of the form GN20GG can, in principle, be targeted” (legend of Fig.1).  
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to practice a method of using CRISPR to correct the genome of a patient having sickle cell disease, wherein the target motif of the genome to be modified is G(N)19NGG or (N)20NGG.  
	The person of ordinary skill in the art would have been motivated to make those modifications because Mali et al teach that this motif is required for Cas9 to function properly.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Takeuchi et al. and Mali et al. because each of these teachings suggest that Cas9 is being used and the target motif G(N)19NGG is known to be functional with Cas9.
Therefore, the method as taught by Takeuchi et al in view of Mali et al. would have been prima facie obvious over the method of the instant application.

Takeuchi & Kariko
The applicant remarks that the secondary reference fails to remedy the deficiencies of the rejection over the independent claim.  Therefore, the examiner concludes the applicant has offered no separate argument for the combination of references.  Accordingly, the examiner directs the applicant’s attention to the discussion above.  Therefore, the examiner finds the applicant’s arguments unpersuasive.  The examiner reiterates the pending rejection:
Claims 18-19, 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (US2015/0166969) as applied to claims 12, and 21 above and further in view of Kariko et al. (Molecular Therapy. 2008; 16(11): 1833-1840).
Claims 192 and 194, teach that modified ribonucleotides can comprise  polynucleotides encoding the Cas protein or the guide strand RNA, respectively.
As described in the 35 USC 103 rejection above, Takeuchi et al. suggests the core invention of the independent claims.  However, Takeuchi et al. teach delivering a polynucleotide encoding the Cas protein in a viral vector.  Takeuchi et al. also teach delivering the guide strand RNA in the viral vector.
However, it is known to one of skill in the art that a variety of vectors are known for delivering gene therapy polynucleotides.  In fact, the use of modified RNAs such as pseudouridine, etc. (as recited in claims 9-10, 18-19, 27-28) are all commonly used to stabilize RNA used for gene therapy.   For example, Kariko et al. (Molecular Therapy. 2008; 16(11): 1833-1840) teach incorporation of pseudouridine into mRNA yields superior nonimmunogenic vector with increased translational capacity and biological stability (title).
It would be obvious to modify Takeuchi to practice an RNA embodiment of the CRISPR method to treat sickle cell disease by using modified RNA molecules to deliver a polynucleotide encoding a Cas9 polypeptide and RNA guide strands to the cells needing modification. 
	The person of ordinary skill in the art would have been motivated to make those modifications because a skilled  artisan practicing RNA gene therapy would use pseudouridine based upon the guidance of Kariko which suggests there are benefits of using pseudouridine in RNA gene therapy.
The skilled artisan would have had a reasonable expectation of success in combining the making this modification because Kariko et al. has shown the benefits of pseudouridine in RNA therapies. 
Therefore, the method as taught by Takeuchi et al in view of Kariko et al. would have been prima facie obvious over the method of the instant application.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633